Opinion issued August 14, 2014




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00368-CV
                           ———————————
                 EXCLUSIVE WIRELESS, INC., Appellant
                                       V.
DEER CREEK LOTS 1, 3 AND 6 07 A, DEER CREEK LOTS 1, 3 AND 6 07
B, DEER CREEK LOTS 1, 3 AND 6 07 C, DEER CREEK LOTS 1, 3 AND 6
  07 D EACH AS KANSAS LIMITED LIABILITY COMPANY, Appellee


            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                      Trial Court Case No. 1028675


                         MEMORANDUM OPINION

      The parties have filed an agreed motion to remand. They represent that they

have reached an agreement to settle this matter and request that we grant their
motion to remand pursuant to Texas Rule of Appellate Procedure 42.1(a)(2)(B).

See Tex. R. App. P. 42.1(a)(2)(B).

      Accordingly, we grant the motion, set aside the trial court’s judgment

without regard to the merits, and remand this cause to the trial court for rendition

of judgment in accordance with the parties’ agreement. See id.

      We dismiss all pending motions as moot.



                                 PER CURIAM
Panel consists of Justices Keyes, Sharp, and Huddle.




                                         2